Adams, J.:
The plaintiff brings this action to recover damages for personal injuries which he claims resulted from the defendant’s negligence. The injuries complained of were received September 18,1892. The plaintiff was at that time an infant, but became of age May 18, 1893. The action was commenced April 25, 1896, and the defense is that it is barred by the statute which limits the time within which such an action may be brought to three years from the time the cause of action accrued. (Code Civ. Proc. § 383.)
Had the plaintiff been an adult his right of action would have expired on the 18th of September, 1895, but as it is conceded that he was an infant when the cause of action accrued, the question to be determined is, to what extent does the fact of infancy, under the circumstances of this case, limit the running of the statute — the plaintiff’s contention being that he had one year after the period of limitation had terminated in which to bring his action.
Section 396 of the Code of Civil Procedure provides that:
“ If a person, entitled to maintain an action specified in this title, except for a penalty or forfeiture, or against a sheriff or other officer for an escape, is, at the time when the cause of action accrues, either:
“ 1. Within the age of twenty-one years ; or,
“ 2. Insane; or,
. “ 3. Imprisoned on a criminal charge, or in execution upon conviction of a criminal offense, for a term less than for life;
“ The term of such disability is not a part of the time limited in this title for commencing the action, except that the time so limited cannot be extended more than five years by any such disability, except infancy, or, in any case, more than one year after the disability ceases.”
*419It is obvious, therefore, that the correctness of the plaintiff’s contention depends upon the construction which may properly be given to this section.
In a case which is relied upon by the plaintiff to sustain his view of the question, it was said that, “ What there is of difficulty in the section lies in the phrase 'after the disability ceases.’ ” (Howell v. Leavitt, 95 N. Y. 617, 623.)
And the construction which was there given to the words quoted was that they had no effect, in any case, to cut down or lessen the limitation fixed by statute, but that such period of limitation was something to which a party was entitled, under any and all circumstances, and “ in case of a disability, to as much more as the period of disability would add,” provided, however, that after the disability terminated, the added time did not extend the original limit beyond the period allowed after the end of the disability, which in this case would, of course, be one year.
We have given to the opinion of the court in the case above cited the most careful examination; and while it is not to be denied that it contains here and there an expression which, detached from the context, would seem to support the principle the plaintiff is now contending for, we think that such expressions were designed simply to illustrate and emphasize the view entertained by the court respecting the question involved in that case, which, as we have already stated, was that a construction ought not to be given to the phrase, “ after the disability ceases,” which would have the effect to cut down or lessen the period of limitation fixed by the statute.
If, then, Ave are correct in our conclusion that that case is not decisive of the question now under consideration, it only remains for us to determine what construction Ave shall give to section 396.
The primary rule to be invoked in every attempt to construe a statute is to ascertain, if possible, its object; and when that rule is applied to this case it seems to furnish an easy solution of the question Ave are considering.
The Legislature, in title 2, chapter 4 of the Code of Civil Procedure, of which section 396 is a part, intended to prescribe fixed and definite limitations of time within which certain actions therein specified might be brought; but, in accomplishing this object, it was *420obliged to take notice of the fact that persons entitled to maintain such actions were frequently prevented or hindered from doing so by various disabilities ; and, therefore, it enacted that certain allowances or additions of time should be extended to suitors thus situated. The purpose of this extension was obviously to afford a party who had been under the restraint of legal disability a reasonable time after the removal of such disability in which to take all proper steps for the protection or assertion of his legal rights; and, in fixing upon the term of one year as a reasonable one, it was expressly provided that in no ease should the time limited be extended for a longer period than the one specified after the disability ceased.
The object of these statutes of limitation being thus ascertained, it is manifest that such a construction should be given them as will best accomplish that object. In this particular case, as we have seen, the plaintiff, had he been an adult, would have had three years, or until September 18, 1895, within which to bring his action; but, as he did not attain his majority until May 18, 1893, he was, of course, under the disability of infancy from the time of receiving his injuries until that date. It follows, therefore, that the period of time which elapsed from the date of the accident (September 18, 1892) to May 18, 1893, formed no part of the time limited by section 383 for commencing his action, provided, however, that he commenced the same within a year after his disability terminated. But it so happened that the three years within which he was permitted to bring his action did not expire until some two years and four months after he reached the age of twenty-one-; consequently the extension of time given by section 396 was of no value to him, because it ran concurrently with and w.as but a fraction of the time given by section 383. In other words, there was no occasion for giving the plaintiff a year after attaining his majority in which to determine what his legal rights were, and to take such measures for their assertion and protection as he might deem proper, for the reason that, under the section which limited his time for bringing his action he had more than twice the period of grace which the law allowed for that purpose.
This view of the question seems to us a sensible one to take. For, while it cannot possibly cut down or lessen the three years’ limitation, it accomplishes the object which the Legislature had in *421view in enacting these various statutes, and, moreover, it is not without authority to support it.
The cases of Dunham v. Sage (52 N. Y. 229) and Acker v. Acker (81 id. 143) interpret the six-year Statute of Limitations and the disabilities extending such limitations on very nearly the same lines we have pursued. And the General Term of the New York Common Pleas, in following these cases, has passed upon the precise question we are now considering, and in a manner which harmonizes with the views we have attempted to express. (Jagau v. Goetz, 11 Misc. Rep. 381.)
In a still more recent case the Court of Appeals treats the question as one concerning which there is not much opportunity for controversy; for, in giving construction to section 396, it says, speaking of a party to the proceeding there under consideration : “ The period of her disability through infancy was not a part of the time limited for the commencement of legal proceedings by her, individually, but an extension of only one year is allowed by the statute after the disability ceases, and even that year is not allowed, provided the period of limitation continues to run after the year has expired.” (Matter of Rogers, 153 N. Y. 316, 321.)
Upon both principle and authority, therefore, we conclude that the judgment appealed from is correct and should be affirmed.
All concurred.
Judgment affirmed, with costs.